Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected specie, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/2/2022. 
Applicant's election with traverse of claims 1-6 in the reply filed on 2/2/2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden on the examiner and that applicant should not have to pay more for additional patents.  This is not found persuasive because There is indeed a search burden as claim 7-13 Two inflation mechanisms and a controller as well as a bag and or a microphone which involves additional searching while claim 14 and 15 add a computer which is a different classification while there is no generic claim.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement

	Applicant is advised that the reference (non patent literature) on the IDS received 3/24/2020 was lined through because no effect date for the item was listed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1  is/are rejected under 35 U.S.C. 103 as being unpatentable over Grund EP 0933309 A2, of record.
The examiner adopts the rational set forth in the examination  report 237 of record.
Grund discloses a system with a bladder so bd disposed in a cavity defined by a housing as shown in Figures 1 and 2 and also see paragraph 0010, an accelerometer and inflation mechanism coupled to the bladder to inflate the bladder responsive to a signal  from the accelerometer see Figures 1 and 2 and paragraph 0012.
Claim(s)  2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the reference as applied to claim1 above, and further in view of Ainsworth et al 4,569,082
To have provided  bladders with ribs that have the same volume depending on the items held and the configuration of the housing would have been obvious in view of Ainsworth et al teaching removable bladder  with ribs in a bag or housing.
 In regard to claim 3 to have used a well known gas cylinder for portable inflation is disclosed by Grund in paragraph 0010. 
 Regarding claim 4 note paragraph  0012 of Grund suggesting a controller to cause compressed gas to enter the bladder to inflate it.
In regard to claim 5 note paragraph 0012 of Grund disclosing a proximity sensor in the cavity. 
Regarding claim 6 note Figures 1 and 2 of Grund  showing the two modes of the bladder. Reflecting the presence or absence of the item.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference shows a reusable shipping container.
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE A WEAVER whose telephone number is (571)272-4548. The examiner can normally be reached M-F 6-10 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr can be reached on571 272 4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUE A WEAVER/Primary Examiner, Art Unit 3733